Citation Nr: 1047381	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  08-13 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for hemorrhoids 
for the period prior to February 20, 2010.

2.  Entitlement to a rating in excess of 10 percent for 
hemorrhoids for the period beginning February 20, 2010.

3.  Entitlement to rating in excess of 30 percent for rectal 
sphincter laxity associated with hemorrhoids.  

4.  Entitlement to an effective date earlier than February 10, 
2010, for an award of service connection for rectal sphincter 
laxity.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to October 
1962.

This matter initially came before the Board of Veterans' Appeals 
(Board) on an appeal from an October 2006 rating decision that 
was issued by the Regional Office (RO) in Houston, Texas.  It was 
remanded by the Board for additional development in January 2010.

The Veteran testified before the undersigned Veterans Law Judge 
at an April 2009 video teleconference hearing.  A transcript of 
that proceeding is of record.

The issue of an earlier effective date for service connection for 
rectal sphincter laxity is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence does not show that the Veteran had large or 
thrombotic irreducible hemorrhoids with excessive redundant 
tissue evidencing frequent recurrences prior to February 20, 
2010.

2.  The evidence does not show that the Veteran had hemorrhoids 
that caused persistent bleeding with secondary anemia or fissures 
at any time during the rating period on appeal.

3.  Affording the benefit of the doubt to the Veteran, the 
evidence shows that the impairment sphincter control causes 
extensive leakage and fairly frequent involuntary bowel 
movements, though the Veteran has not been shown to have a 
complete loss of sphincter control.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for hemorrhoids 
have not been met for the period prior to February 20, 2010.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.114, 
Diagnostic Code  7336 (2010).

2.  The criteria for a rating in excess of 10 percent for 
hemorrhoids have not been met for the period beginning February 
20, 2010. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.114, Diagnostic Code  7336 (2010).

3.  The criteria for a rating of 60 percent, but no higher, for 
rectal sphincter laxity associated with hemorrhoids has been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
20089; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.114 Diagnostic Code  7332 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VCAA notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective date for the award of 
benefits will be assigned if service connection for a claimed 
disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in July 2006 that 
explained VA's duty to assist him in obtaining evidence in 
support of his claim.  The letter also explained what the 
evidence needed to show in order to establish service connection 
for a claimed disability and, additionally, explained the general 
manner whereby VA assigns disability ratings and effective dates 
for service connected disabilities. 

The Veteran's claim for a higher rating for his hemorrhoids is a 
downstream issue from his claim for entitlement to service 
connection for that disability.  The RO granted service 
connection for hemorrhoids and granted a noncompensable 
evaluation.  The Veteran then filed a notice of disagreement 
arguing that he should have received a higher rating for this 
award.  In this case, it is noted that during the course of this 
appeal the Veteran was granted a 10 percent rating for his 
hemorrhoids effective February 20, 2010, as well as a separate 
rating for rectal sphincter laxity associated with hemorrhoids.  
It is noted that the Veteran's rating for rectal sphincter laxity 
arises out of his appeal for a higher rating for his hemorrhoids 
and is a component of that claim.

In circumstances involving downstream issues, VA is not required 
to issue a new VCAA letter. See VAOPGCPREC 8-2003. In this 
precedential opinion, the General Counsel held that although VA 
is required to issue a statement of the case (SOC) if the 
downstream issue is not resolved, 38 U.S.C.A. § 5103(a) does not 
require separate notice of the information and evidence necessary 
to substantiate the newly raised issue. Id.  In this case, the 
Veteran was sent an SOC in February 2008 that explained what 
criteria must be met in order for him to receive a higher rating 
for his hemorrhoids.  This issue was also addressed in a 
supplemtnal statement of the case (SSOC) that was dated in 
October 2008 and an SSOC that was dated in August 2010.  
Accordingly, no further development is required with respect to 
the duty to notify. 

In addition to its duties to provide various notices to a 
claimant, VA also must make reasonable efforts to assist him or 
her with obtaining evidence that is necessary in order to 
substantiate his or her claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection 
with the current appeal, VA has of record evidence including 
service treatment records, VA treatment records, private 
treatment records, and the written statements of the Veteran.  
While the Veteran indicated that he was treated at a private 
hospital many years ago, the release he provided did not include 
the address of this hospital.  The Veteran wrote that he was 
unable to obtain records from this hospital because they were 39 
years old.  As such, the Board notes that they would not be 
relevant to the current severity of the Veteran's hemorrhoids in 
any event.  Additionally, it is also noted that the Veteran 
submitted a written statement after the most recent supplemental 
statement of the case (SSOC) was issued.  However, this statement 
merely reiterated contentions that were previously advanced by 
the Veteran and therefore does not constitute new evidence 
requiring initial consideration by the RO.

The Veteran was also provided with three VA examinations in 
connection with his claim.  These examinations were comprehensive 
and adequately documented the symptoms of the Veteran's 
hemorrhoids, enabling evaluation under the appropriate diagnostic 
criteria. 

For the above reasons, the Board finds that VA satisfied its 
obligations pursuant to the VCAA in this case.

II.   Initial Rating

The Veteran alleges that his hemorrhoid symptoms are more severe 
than is contemplated by the noncompensable rating that was 
assigned prior to February 20, 2010, and the 10 percent rating 
assigned thereafter.  The Veteran was also assigned a 30 percent 
rating for rectal sphincter laxity associated with hemorrhoids 
effective February 20, 2010.

Disability ratings are determined by applying criteria that are 
set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. 
Part 4).  Ratings are based on average impairments of earning 
capacity resulting from particular diseases and injuries and the 
residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic 
codes set forth in 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In cases such as this one, in which a claim for a higher 
evaluation arises out of the initial grant of service connection 
for the disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of the 
claim and appellate process. See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Hemorrhoids are rated pursuant to 38 C.F.R. § 4.114 diagnostic 
code 7336.  A 0 percent rating is assigned when the hemorrhoids 
are mild or moderate in nature.  A 10 percent rating applies when 
the hemorrhoids are large or thrombotic, irreducible, with 
excessive redundant tissue evidencing frequent reoccurrences.  A 
20 percent rating applies when the hemorrhoids cause persistent 
bleeding with secondary anemia or fissures.  An evaluation of 20 
percent is the highest schedular rating that is available for 
hemorrhoids. 



	A.  The Period Prior to February 10, 2010

On his claim form dated in June 2006, the Veteran related that he 
had "piles" which were treated in service, but he denied any 
treatment by a private doctor.  VA clinical records did not show 
treatment specifically for hemorrhoids.  Private treatment 
records did not address the Veteran's hemorrhoids.

The Veteran was afforded a VA contracted examination for his 
hemorrhoids in October 2006.  He then reported that he had 
hemorrhoids since 1960.  He reported that his hemorrhoids 
recurred frequently.  He treated his hemorrhoids with Preparation 
H.  He also reported that he had a stool leakage problem that 
required using a pad that had to be changed 2 times per day.  The 
Veteran also noted that the disorder limited the types of 
activities he could participate in, due to leakage problems.

Upon examination, the Veteran was well developed, well nourished, 
and in no acute distress.  There was a scar from a prior 
hemorrhoid surgery which the Veteran related took place many 
years ago. The rectal exam revealed no evidence of ulceration, 
fissures, or reduction of lumen.  Internal hemorrhoids were 
present at the 6 o'clock position and these were reducible.  
There was no evidence of bleeding.  Thrombosis was absent and 
there was no evidence of frequent recurrence and there was no 
redundant tissue.  There was no fistula.  Complete blood count 
results were within normal limits. 

The examiner diagnosed hemorrhoids and noted that the hemorrhoids 
did not cause malnutrition or significant anemia.  The subjective 
factors associated with the hemorrhoids were pain and 
intermittent leakage.

In his notice of disagreement, received in November 2006, the 
Veteran related that there was no bleeding of his hemorrhoids 
because he used stool softeners.  He explained that he did 
experience bleeding if he let his stool get too hard.  He related 
that his use of stool softeners caused leakage, necessitating the 
use of  pads.  He repeated these contentions on an April 2008 
written statement that he submitted with his VA Form 9.

The Veteran was reexamined by VA in June 2008 because he had 
requested to be examined by VA rather than by a contractor.  At 
that time, he reported that he had pain and bleeding when he 
strained with his bowel movements.  This usually occurred 1 or 2 
times per month.  The Veteran reported that he experienced fecal 
incontinence both during the day and at night and that he wore 
pads due to this problem.  

Upon examination, the Veteran had an external skin tag at the 6 
o'clock position but there were no masses or internal hemorrhoids 
appreciated.  There were no fissures or fistulas appreciated and 
there was no blood in the Veteran's stool.  

The physical examination indicated normal sphincter tone.  The 
examiner opined that it was less likely than not that the 
Veteran's fecal incontinence was caused by or related to his 
hemorrhoids.  The rationale was that the Veteran had normal 
sphincter tone and that incontinence due to laxity of sphincter 
would not routinely present itself during sleep.

The Veteran submitted copies of a diary he kept regarding 
problems with his stool between April 2008 and May 2008.  The 
entries reflected that the Veteran continued to wear pads for 
fecal incontinence.  

At his hearing before the Board in April 2009, the Veteran 
indicated that as long as he kept his stools loose, he did not 
experience bleeding.  He indicated that he used laxatives to 
prevent constipation but noted that when doing so he was at risk 
of leakage symptoms.  

The evidence does not show that the Veteran has met the criteria 
for a compensable rating for his hemorrhoids for the period prior 
to February 20, 2010.  He was examined on two occasions and 
neither examination demonstrated any evidence of large or 
thrombotic, irreducible hemorrhoids with excessive redundant 
tissue evidencing frequent recurrences.  Indeed, both examiners 
specifically identified these factors as being absent.  The 
hemorrhoid that was present at October 2006 examination was 
specifically noted to be reducible by the examiner and no 
hemorrhoids at all were appreciable at the July 2008 examination.  
While the Veteran complained of bleeding, there was no evidence 
of this on examination and he admitted that this only occurred 
when his stool was too hard.  When he treated this problem with 
stool softeners he did not experience any bleeding.  There was 
also no evidence of fissures or of anemia.  The examiner who 
performed the October 2006 examination specifically noted that 
there was no malnutrition, anemia, or fissures.  There were also 
no fissures present at the July 2008 examination.

The Board finds that the Veteran's symptoms do not present such 
an exceptional disability picture as to render the schedular 
rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. 
Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the schedular evaluation is inadequate).  The Veteran's symptoms 
of hemorrhoids that caused occasional bleeding and pain with hard 
bowel movements or straining is contemplated by the rating 
schedule.  While the Veteran also complained of fecal 
incontinence, this was not found to be related to his hemorrhoids 
at the July 2008 VA examination insofar as the Veteran's 
sphincter tone was then normal.  In any event, it is noted that 
the Veteran was granted service connection for rectal sphincter 
laxity related to hemorrhoids after this was shown on a February 
2010 VA examination and the appeal of the effective date of the 
grant of secondary service connection for this is addressed in 
the remand section of this decision.

	B.  Period Beginning February 20, 2010

The Veteran was reexamined by VA in February 2010.  At that time 
he reported that he had hemorrhoid surgery in 1964 and 
experienced intermittent leaking of stool since that time.  He 
reported that this especially occured at night when sleeping and 
during the day when he lifts, pushes, pulls, or strains.  The 
Veteran indicated that the wore pads during the day and diapers 
at night.  He reported that he had pain and swelling of rectal 
tissue approximately twice per week and pain and slight bleeding 
with defecation, which also occurred approximately twice per 
week.  He frequently used Preparation H.

The Veteran reported anal itching, difficulty passing stool, and 
pain.  He also endorsed frequent bleeding from hemorrhoids.  
There was no history of thrombosis.  He also had mild fecal 
leakage and frequent involuntary bowel movements requiring the 
use of pads.  

Upon examination, no anorectal fistula or stricture was present.  
The sphincter was impaired and leakage was evident.  At the time 
of the examination, the Veteran was wearing a soiled pad.  The 
Veteran was noted to have healed 3 centimeter surgical scars at 3 
and 9 o'clock and a 1 centimeter external skin tag.  This was not 
thrombosed.  No internal hemorrhoids or masses were felt.  Blood 
tests did not show anemia.

The examiner diagnosed an external hemorrhoid tag and a loose 
sphincter secondary to hemorrhoid surgery.  The external 
hemorrhoid skin tag was not reducible and there was redundant 
tissue suggestive of recurrences.

The Veteran's hemorrhoids were assessed as having mild effects on 
his ability to exercise and play sports but no effects on his 
ability to do chores, shop, engage in recreational activities, 
travel, feed, bathe, dress, toilet, or groom.

In a written statement received by VA in August 2010 the Veteran 
reiterated that he bleeds when constipated and that he had to 
wear pads to keep from soiling himself.  

The evidence does not show that the Veteran's hemorrhoids are 
more severe than is encompassed by the currently assigned 10 
percent rating.  There is no evidence of persistent bleeding with 
secondary anemia or fissures.  Furthermore, no fissures were 
found on examination.  While the examiner determined there was 
frequent bleeding, the Veteran reported that bleeding occurred  
approximately twice a week when he got constipated or his stool 
was too hard.  Although blood tests were administered, anemia was 
not diagnosed.  



	C.  Rectal Sphincter Laxity

Insofar as the examiner who performed the Febraury 2010 
examination found sphincter laxity that he determined was at 
least as likely as not secondary to the Veteran's hemorrhoids and 
hemorrhoid surgery, the Veteran was assigned a 30 percent rating 
for impairment of sphincter control.  The currently assigned 30 
percent rating applies when there are occasional involuntary 
bowel movements necessitating the wearing of a pad.  A 60 percent 
rating applies when there is extensive leakage and frequent 
involuntary bowel movements.  A 100 percent rating is applied for 
complete loss of sphincter control.

Viewing the evidence most favorably to the Veteran, his symptoms 
of impairment of sphincter control more closely approximate the 
criteria for the 60 percent rating.  While the extent of leakage 
was described by the VA examiner as mild, the Veteran was noted 
to have frequent involuntary bowel movements.  In addition to 
wearing pads during the day, he has to wear a diaper at night to 
avoid soiling the bed.  Thus, as the Veteran is deemed credible 
as to his report of symptomatology, a 60 percent evaluation is 
warranted.  However, there is no evidence of complete loss of 
sphincter control so as to enable assignment of a 100 percent 
rating.

D.  Final considerations

The Board finds that the Veteran's symptoms do not present such 
an exceptional disability picture as to render the schedular 
rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun, 11 Vet. 
App. at 115 (2008).  The Veteran's reported symptoms, both with 
respect to his hemorrhoids and his impaired sphincter control, 
are expressly contemplated in the rating criteria for those 
disabilities.  

With regard to all of the Veteran's claims, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine is 
inapplicable wit regard to the Veteran's claims for higher 
ratings under diagnostic code 7336, hemorrhoids, because the 
preponderance of the evidence is against these Veteran's claims. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.  With 
respect to the Veteran's separate rating for loss of sphincter 
control, all doubt was resolved in his favor.


ORDER

An initial compensable rating for hemorrhoids for the period 
prior to February 20, 2010 is denied.

A rating in excess of 10 percent for hemorrhoids for the period 
beginning February 20, 2010 is denied.

A rating in excess of 60 percent for rectal sphincter laxity 
associated with hemorrhoids is granted, subject to governing 
criteria applicable to the payment of monetary benefits.


REMAND

In an August 11, 2010, rating decision the RO granted service 
connection for rectal sphincter laxity.  In a letter dated in 
November 2010 the Veteran expressed disagreement with the 
effective date that was assigned for service connection for 
rectal sphincter laxity.  An unprocessed notice of disagreement 
should be remanded, not referred, to the RO for issuance of an 
SOC.  Manlincoln v. West,  12 Vet. App 238, 240-241.  This claim 
is therefore remanded for issuance of a statement of the case.  
See 38 C.F.R. §§ 3.160(c), 19.26 (2008). See also Manlincoln, 12 
Vet. App. at 240-241.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a statement of the 
case to the Veteran and his representative, 
addressing the issue of entitlement to an 
earlier effective date for service connection 
for rectal sphincter laxity.  The Veteran 
must be advised of the time limit in which he 
may file a substantive appeal. 38 C.F.R. § 
20.302(b).  To perfect the appeal, he must 
timely file a substantive appeal; otherwise 
the appeal should be closed without returning 
to the Board.

Thereafter, if the appeal is timely perfected, and if indicated, 
the case should be returned to the Board for the purpose of 
appellate disposition.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


